Simons, J. P., and Witmer, J.
(dissenting). We dissent from the modification and would affirm the judgment in all respects. The Trial Justice erred at the close of the evidence when he reserved decision on the motion to dismiss the cause of action for conscious pain and suffering and submitted the issue to the jury. After the jury returned a verdict for the plaintiff on that cause of action, however, the court "bit the bullet” and properly set it aside. There is not a scintilla of evidence in this case that the deceased suffered any pain, which is prerequisite for submission of such cause of action to a jury (EPTL 11-3.2, subd [b]; Bruck v Meatto Trucking Corp., 20 AD2d 521; and see Ann, McKinney’s Cons Laws of NY, Book 17B, EPTL 11-3.2, n 10). The fact that the injury was such as would cause pain and *1107suffering to a conscious person is insufficient to justify an award with respect to a person who was unconscious or otherwise unable to feel pain and where there is no evidence that he felt pain. The fact that decedent lived for a week after the accident makes this a difficult case, emotionally, for the application of this rule of law; and naturally the jury had sympathy for him. But no person testified that decedent exhibited any sign of pain or suffering. His widow testified that when she first saw him on the day after the accident, "he looked just as if he was dead * * * I couldn’t get through to him.” Dr. Burke testified that when he first saw decedent at the hospital he gave his name but could not respond to questions, and at no time did he exhibit "objective evidence of any pain”; and the doctor was unable "to determine that he had pain”; and that defendant was "obtund”, that is, not alert. Dr. Wei, the surgeon who operated on decedent’s brain, testified that in response to pin pricks decedent moved all four limbs; that he had received such a blow to his head that his brain had shifted to one side and rendered him unconscious and unable to communicate. He was not asked whether decedent’s movement of his limbs indicated an ability to feel pain and did not testify that decedent suffered pain. Police Officer Walsh was asked whether he saw decedent at the hospital and he replied, "Yes, I talked to him, asked him a couple of questions” (emphasis added); but there is no testimony that decedent responded. When the officer than asked of counsel, "you want me to describe his condition”, the attorney replied, "no”. Lacking evidence, that decedent suffered any pain, it was improper for the court to permit the jury to speculate on the question; and this court should affirm the court’s later action in setting aside the verdict. (Appeals from judgment of Herkimer Supreme Court — wrongful death, etc.) Present — Simons, J. P., Schnepp, Callahan, Doerr and Witmer, JJ.